 SHOPMEN'S LOCAL UNION NO. 455Shopmen's Local Union No. 455, International Asso-ciation of Bridge, Structural and Ornamental IronWorkers, AFLCIO (Simpson Metal Industries.,Inc.) and Albert Shaffer. Case 29-CB-2629Jul' 25, 1978DECISION AND ORDERBY MEMBERS JENKINS. MUIRPIt., ANI) TRt i Si)AI.tOn March 29. 1978. Administrative L.aw JudgeIrving M. Herman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings.' andconclusions of the Administrative L aw Judge. and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Shopmen's Local Union No. 455, Inter-national Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO, its officers, agents,and representatives, shall take the action set forth inthe recommended Order.IRespondent has excepted to certain credibihtn findings made hs theAdministrative Las Judge. It is the Bo.rd's established pilio? not It) oer-rule an Administrative L.as Judge', rcsolutions ailh respect to credlbilhtunless the clear preponderance of all of Ihe relevant evidence consinces usthat Ihe resolutions are incorrect Standurd Dr $ Wall Productrs In .91NLRB 544 (19s0). enfd 188 F.2d 362 ((' A 3. 1951 We hae carefullyexamined the record and find not baiis fol reversing his findingsDECISIONSTAIEMENI OF THtE CASEIRVING M HERMAN. Administrative Law Judge: This casewas tried before me on March 14-16. 1977,' at Brooklyn,New York. The charge had been filed by Albert Shaffer, anindividual, on September 22 and duly served on Respon-dent the same day. Complaint issued November 12. Theprimary issue is whether Respondent violated Section'All dates are in 1976 unless olthers.lse specified.8(b)( I )(A) and (2) of the National Labor Relations Act, asamended (29 U.S.C'.. Sec. 151, et seq.), September 20 be-cause he had engaged in protected activity.Upon the entire record.- including my observation of thewitnesses, and after due consideration of the briefs filed onbehalf of General Counsel and Respondent, I make thefollowing:FINI)IN;GS AND CONCLUSIONSI THE EMPI OYERS INVOLVEI)The complaint alleges, the answer does not deny, and Ifind that Simpson Metal Industries, Inc. (herein calledSimpson), is an employer-member of Allied Building MetalIndustries. Inc. (herein called Allied or the Association), aNew York corporation and an association of employersengaged in the fabrication of ferrous and nonferrous metalproducts in the New York metropolitan area for whom itbargains collectivelk with labor organizations over theterms and conditions of employment of the employees ofthe employer members, and who collectively, in the courseof business during the Near immediately preceding issuanceof the complaint, received directly from States other thanthe State of their location goods valued in excess of$50,000: and that Allied and each of its members, includ-ing Simpson. have been at all material times employersengaged in commerce within the meaning of Section 2(2).(6), and (7) of the Act.II rHE I.ABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.III TlE I;NFAIR I ABOR PRACTICESA. The Facts1. The hiring hallRespondent and Allied have a collective-bargainingagreement requiring Allied's members to hire all produc-tion and maintenance employees exclusively through a re-ferral procedure maintained by Respondent unless Re-spondent is unable to supply satisfactory help within 3working days.' The relevant language, appearing in section3(C) of the contract, is as follows:The C'ompany agrees that in the event it requiresadditional employees in the classifications of employ-ment covered b? this Agreement, it shall immediatelyadvise the Shop Steward of the Company's needs. Itshall then call the employment office operated by theUnion for the purpose of hiring the required employ-ees ..There are no written rules governing this procedure. Thebasic applicable principle seems to be to refer (by grantingtErrors in Ihe Iranscript ha.e been tltied and corrected.1 Ihe agreement contains a l-das uniol-shop clause but specifically pro-sIde, for refelir.l ol .nonidiscrinlmlnalors hasis237 NLRB No. 24147 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa work permit to) the employee who has been unemployedthe longest of those qualified for the particular kind ofwork.4But there is no definitive measure for this criterion.with virtually unlimited discretion residing in Secretary-Treasurer Zito. Thus, Zito makes exceptions when in hisjudgment an employee has been out of work too long oversome undefined period of time 5 notwithstanding anotherhas been idle longer since his last immediate employment.Zito also grants exceptions to permit the avoidance of ex-cessive travel, to accommodate an individual with sicknessin his family or a working wife, to protect one's insurancecoverage, or to gain the opportunity for longer employ-ment by permitting rejection of short-term jobs.6As indicated, Zito is aided in the day-to-day operation ofthe hall by Office Manager Mcintyre, who, they testified,ascertains the skill needed by the requesting employer andfurnishes a list of men with that skill who have been out ofwork the longest to Zito who then makes the selection-exceptions aside-based on his superior knowledge of themen's qualifications.Recording Secretary Hayes.7in answer to how a man isselected, testified, "I'd like to know myself. It's all left up toMr. Zito or some other parties...." Hayes described thepolicy controlling issuance of work permits as "an openpolicy" under which the Union can "[r]efer or reject whothey see fit."According to Zito and McIntyre, it is also the policy torequire the employer to specify the nature of the work in-volved and hence to request "a man" for that kind of workrather than an individual by name. However, even onZito's testimony, the examples in the record purporting toillustrate such insistence by Respondent reveal that the de-fect in each of the requests cited was not in specifying thename but in the fact that the named person had not beenout of work the longest in his category.8Not only didHayes corroborate this in respect to at least one such re-quest (Big H's attempt to obtain Vargas), but Hayes him-self sought a similar opportunity, only to fail because hehad not been out of work long enough. As for the contract-ing employers' understanding of this policy, the only one totestify was Simpson through George Brasen. who has doneits hiring for at least 10 years. His testimony, in relevantpart, was as follows:Q. When Mr. Shaffer first began working at Simp-4This policy was stiffened when unemplosment becaime a serious proh-lem in the industry around October 1974 Office Manager Mlclntre, whoassists Secretar)-Treasurer Zito in the adminisration of the hiring h1ll1. testified that job opportunities have been "egoine down since" that tinle aindthat on the average he received only one or two requests for referral perweek and "Some weeks we don't get any "Which could be 2-3 years.Like "a week, a couple of weeks, a mnionth." Accoding to Zito, a / 1it1o 1does not "generally" lose his place on the list unless he has worked 31 da;l,i.e., enough time to gain seniority with a particular employer, but the periodcould be greater or shorter because it "depends on the circumsttances." I lhepertinence of acquiring seniorit) to a system in swhich referral cl tuirl oncumulative out-of-work time over periods as extensile as 2 3 sears is 11I-where explained.7He has held this office since 1970 and been a member of the l.oca:l f.24years.In one instance, moreover (Kirtz Steel's request for Frank K;ltesl aforeman was being sought for mechanic's work.son was he referred by the Union?A. I don't believe so, no. No.Q. How did you come to hire him?A. Just like-which is my policy-I have a manand he needs a job, I tell him to go down to the Unionand get a work permit, and that's been my policy.Q. And during your several years as foreman atSimpson. whenever you needed a man what was yourpractice?A. Well, if I needed a man and I didn't have any-one to refer, well. I called up John and I more or lessasked him for a man.Q. If you did have a man?A. I'd tell him to go down and get a permit.Q. Did they ever refuse to grant a permit?A. No.The General Counsel specifically disavows any broadattack on the referral system, contending only that Shafferwas denied referral to Simpson because of his activity inopposing the reelection candidacy of Frank Hernandez forRespondent's executive board in the general election heldon May 15.92. Shaffer's election activityShaffer. who has belonged to Respondent since 1955, isa member of the Metcraft Social Club, an organizationconsisting of members, former members and friends of Re-spondent who regularly sponsor a slate of candidates foroffice in Respondent. He has actively-though perhaps lessso than in 1976--opposed Hernandez in every election since1968, when Hernandez was first included on the slate afterShaffer. who had been offered the position, was asked tostep aside. While Shaffer's personal opposition was con-fined to Hernandez, he testified that he also joined withsome in 1976 who opposed a few other individuals on theslate. However. his only professed activity, both in his al-leged visits prior to election day to four or five shops andconversations with 50--60 people and on election day indistributing sample ballots, consisted of anti-Hernandeztalk. Shaffer acknowledged that Hernandez himself hadspoken out in opposition to one of the business agents andthat at least one of the other candidates opposed byShaffer's campaign allies was defeated. Shaffer also ac-knowledged his "cordial" friendship with Zito, who was incharge of the hiring hall, even as of the time of the hearing.although he testified he spent less time "sit[ting] aroundand chewling] the fat" in Zito's office since June than be-fore. He also testified that Zito frequently told him that hetalked too much in connection with his electioneering.Moreover, while electioneering at the polls, Shaffer wasapproached by Business Agent Matienzo who informedhim that he had been instructed by Vice President Schifanoto tell Shaffer to "lay off" in his campaign against Hernan-dez because the), were "part of a team." Shaffer furthertestified credibily that Manzman, an executive boardmember, also asked him to "lay off on Hernandez," andthat at the end of the day Hernandez himself, who hadlthouigh Zito testltied that such electionll are held triennially. it appearsthit l .1ll/ith l tlectioll ias cconducted in 1968148 SHOPMEN'S LOCAL UtNION NO. 455been reelected, told him. "Well, )ou are going to sing for ajob now." Niether Manzman nor Hernandez testified.Zito's testimony of his awareness of Shaffer's actirits\ wasas follows:Q. Do you know if he supported the iMetcraft tick-et?A. A lot of guys didn't support it.Q. Do you know if he supported the \Metcraft tick-et?A. I don't know what he did. We had a secret hal-lot. I don't know who he voted forJUtDGE HERMSAN Did he take any public stand 0neway or another during the campaign, to sour knowl-edge?THE WITNsSS A lot of people did he?JUDGE HERMAN Yes.THF WITNEss Not that I know of. Not to me direct-Q. (By Miss Roudiez) Do you know of an\ infor-mation -A. I read a statement some place that he said. Iknow, you know, he opposed the nomination and elec-tion of Frank Hernandez.If he did, that's fine. He didn't tell me.Q. You don't know of any type or you don't knowof any information that Nou would be aware of thatMr. Shaffer was opposed to any of the people at Met-craft?A. Now I do.Q. Before the executive board meeting. were souaware of that?A. I do now because I read the statement.Finally., in October, when Shaffer sought admission to acaucus of union members in connection with a Metcraftmeeting, Matienzo excluded him. saying "Mr. Colavitodon't want you here, your track record is no good."3. Shaffer's employment historyShaffer. a structural mechanic. was laid off b, Simpson.his last regular employer, for lack of work, in September1974. In March 1975, at his request, he received a briefrequest from Mock to enable him to earn $800 in order toretain his insurance coverage. The Association was struckfrom July 1, 1975, to January 9, 1976. In April 1976. ac-cording to Shaffer, at a Metcraft beer part,. he told Zitothat there was going to be an opening at Simpson in whichhe was interested, and Zito said, "First, let's get the job,then we will talk about you going over there." Zito recalledno such conversation.4. June request and aftermathShaffer testified further that on a Wednesday early inJune Foreman Brasen, who did the hiring for the Simpsonshop called him and told him to get a permit and come towork the following Monday: that he was busy that eveningbut, knowing there was to be an executive board meeting,he asked Business Agent Matienzo to ask Zito to give hima permit: that Matienzo called him back later that eveningto report that Zito had refused: that he went to Zito's officenext morning., asked what the problem was, and Zito saidhis campaign behavior had not been "kosher" and "I wasordered not to gise you a permit": that he asked who hadso ordered, and Zito replied. "I can't tell you. But, if youcall [PresidentlColasito and he overrules me, I will be tick-led to death to gisve \ou the permit": and that a call toColasito proved futile. as did subsequent appeals to theexecutise board and the membership.Zito. who had received the call from Simpson, testifiedthait he does not use words like "kosher" and denied thathe told Shaffer that he had been ordered not to give himthe work permit. lie testified instead that he told Shafferthat "other guss were out of work much longer than himwho could also qualify." hut that "the basic reason" hegave Shaffer was that "the company hadn't ...asked fora man" but had merely "asked for Shaffer." Zito furthertestified that he expressed the same position on Shaffer'sappeal to the Local's executive board as well as the subse-quent general membership meeting where he explainedthat this effectuated the Union's established polic5.Re-cording Secretary Haves could not recall the substance ofthe discussion before the executive board.'0but his recol-lection of the general membership meeting was that thepolics expressed bN Zito was simply to refer the man whohald been out of work the longest and that the sole disquali-fsing factor mentioned regarding Shaffer's specific casewas the inadequaco of his period of unemployment in rela-tion to that of others similarly qualified.'5. The instant chargeAt the regular membership meeting on Friday eveningSeptember 17. by which time Shaffer had reached the topof the referral list. he raised the question of his getting "awork permit for Simpson Metal." as the official minutesstate. Hlowever. beyond reflecting that discussion was heldthereon, the minutes are silent. But both Shaffer and Zitotestified that Zito responded negatively at the meeting. Zitotestifing that he said Simpson had not yet called for aman. In a conversation between the two instituted by Shaf-fer immediately following the meeting, Zito told Shaffer tosee Hlarr,\ Mclntsre on Monday for a permit.)2No specificjob wias mentioned, according to Shaffer, hut Zito testifiedthat he said, "Al. I can't give you a card for Simpson butgo up to the office Mondav morning and see Harry about; Shiaffer testificd Ithat ii the nieetinLg. at the ensuing membershipileetilng. ,.o r.iiedi .oili t he question of lnne Oui of workI his P'e, ii1 fail lt e I l-)on for Ihe Regilonall Director, s refusal. on Juls27. to issue i conip rint upon a1 charge filed hi Shafter relating to the JunemIloilient I hlt ch;lrt had been reinstated after wiilhdrawal bs Shaffer ftl-l ulie Znc /'s alleiged rineginL on a. setIlCment of the grievance nesgtilatedhi ani Inlernatli. ial Representatile uinder which Shaffer was io he referredtlo Ich fulnrih olh that hca.ne a.islahble fitting his quahficalltl, n Shafferte ifled thait afc itihdraming hi hairgce he sisited Zlo's office to confirmthe arliagicvllent. ,nil tl be told h, Zhtio that the fourth obh migh hbecome"the ffiftlis ith. .seenth " Ziti offered no explanation for the revocaton ofthe ulthdrl.l i, Ictifiimi Ihat hie acknou ledged Shiffcr's statu is thefourth Tcferril c ieidll to Zlli. this "compromise" hald been reachedhee.liuse Sha;ffer " .li rinld tihe fourth" longes outl of work although he"ighl h Sie been si\th or fifthZit1) .a, oinge Io he out of Iown then149 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa work card." Zito also testified that he had instructed Mc-Intyre earlier on Friday 13 to prepare a permit for Shafferto go to Birk's Iron Works in response to Birk's call for aman.According to Zito, they did not notify Shaffer of thereferral because "we knew he would be at the membershipmeeting." McIntyre, however, testified as follows in thisconnection:Q. Now were you-did he tell you, did he ask youto notify Shaffer of the job?Did he tell you that he would notify him?A. I don't think he said anything about whether Ishould notify Shaffer.I don't know quite what you mean by notify.Q. About the permit.A. Well, no-if Al came up. or called in, which iswhat he would do.Q. Did he ask you to notify him?A. No, he didn't ask me to notify him?And McIntyre went on to describe his usual practice asinvolving notification to the employee of the intended re-ferral, ascertainment of the employee's interest, and thepreparation of the work permit only after a positive re-sponse from the employee either on the telephone or there-after in person.On the Morning of September 20, Shaffer contacted Mc-intyre about the work permit but was told the only permithe could have was for Birk and not for Simpson. Shafferrejected the Birk job because it would have required aboutan hour's travel to the Bronx from his home in Queenswhere the Simpson job was located, only about 20 minutesfrom home. Rejection of the Birk job did not affect hisprecedential position on the referral list. As McIntyre testi-fied, he told Shaffer within the next day or two, "It's yourturn to get the next job for mechanic, regular structuralmechanic." Yet despite Shaffer's having "made it veryclear to [him]," and "emphatically," that he did not want"any other job any place, except Simpson," Mcintyre de-clined to honor a telephonic request by Brasen for Shaffer"Because they hadn't asked for a mechanic, they just askedfor him." After McIntyre informed Shaffer that Zito hadendorsed his handling of the matter, Shaffer filed the in-stant charge on September 22.6. Subsequent eventsSome time after Zito's return to New York, Brasen re-newed his request for Shaffer by a telephone call to Zito,but Zito again denied it because Brasen had not asked for"a man."Thereafter, around late October or early November atentative settlement was reached with the assistance ofBoard Agent Blyer whereby Respondent agreed to referShaffer to Simpson in response to a call from Simpson fora man. In accordance with the arrangement, Shaffer execu-ted a request to withdraw his charge.4But he revoked it a3 He thought it was in the morning.Shaffer testified that upon Zito's confirmation of Blier's report of thesettlement terms he informed Zito that he was going to the Board's office Ioday or two later, and prior to the Regional Director's ap-proval of the settlement or withdrawal, upon being advisedby Brasen that he would not be working for Simpson.Shaffer's testimony in this respect was that Brasen told himthat he had made the call pursuant to the agreement butthat Zito had said Shaffer would not work for Simpson.'Shaffer also testified that Brasen never told him that therewas no work for him but that he did know that he couldonly have "a few weeks' work" because business was slow-ing down. Brasen testified that following Blyer's advice asto the terms of the settlement he called Zito and asked fora man but that Zito "didn't say he wasn't going to send aman, or would send a man," and that "At the end of theconversation I didn't know anything." but that he "wenton the assumption [Shaffer] wasn't coming." Zito testifiedthat Blyer called him to report the settlement and told himthat Brasen would call and ask for "a man"; that in turn hecalled Respondent's attorney Harper to verify the agree-ment: that Brasen did call but merely said he had no workand hence could not carry out the agreement at that time;that Blyer called him again to say that Brasen would not beable to call for Shaffer at that time because of the shortageof work and Zito said he would honor his commitment;that he protested strongly to Blyer when the complaintthereafter issued, and Blyer said his "boss" had said thatthe case could not be left "hanging." Although Brasen ad-mitted that business "was starting to get a little slow" whenhe called Zito to ask for "a man," he denied that he toldZito he had no work for Shaffer. testifying instead that he"would have taken him back for a while," but that he hadtold Blyer in a second conversation, and told Zito, thatwork was slowing down and that in view of the way thecase was "dragging out" he might not be able to hire Shaf-fer by the time he was referred by Zito. Simpson's employ-ees, according to Brasen, were in fact laid off "just prior toThanksgiving." '0Meanwhile, the complaint had issued on November 12.On November 14 Shaffer suffered a heart attack for whichhe was hospitalized 17 days. As of the time of the hearinghe was still unavailable for work.B. Concluding FindingsI. The meritsGeneral arbitrariness in the operation of an exclusivehiring hall does not necessarily establish a violation of theAct, and in any event is not here in issue. Local Union No.181, IUOE (Nicholson Construction Co. and Babcock & Wil-cox Co.),. 148 NLRB 750. 755 (1964); Local No. 324, Oper-ating Engineers (Michigan Chapter, AGC), 226 NLRB 587,594 (1976); Local 471, Hotel, Motel Union (Harry M. Ste-vens, Inc.), 200 NLRB 514, 516 (1972). Nor does the failureto refer pursuant to request for a named individual affectwithdraw the charge. which he did that dad. The withdrawal request wasdated November 8' Shaffer's testinion) varied from this one clear statement to one thatBrasen said he did not "think" Zito would send him, and to some simplithat Shaffer would not work for Simpson hut without attribution to Zitoother than that he had talked with Zito1o I hanksgiving fell on November 26150 SHOPMEN'S LOCAL UNION NO. 455the validity of the system per se. Teamsters Local 525 (Nel-son Construction Co.), 193 NLRB 724, 725 (1971).However, a particular use of power purportedly invokedto effectuate an asserted policy may bring into question thecredibility of the assertion, and that is in issue here. Where,as here, the General Counsel presents evidence to prove adiscriminatory reason as the real motive for the refusal tohonor the specific request, and that indeed its rejectionfailed to further the purpose claimed to underlie the pro-fessed policy, it becomes necessary to inquire, first, wheth-er the policy exists at all, and second. even if it does exist,whether its alleged invocation was merely pretextual.There can be no question that the General Counselmade out a prima facie case with the evidence of Respon-dent's rejection of Simpson's request for Shaffer after theunion agents' expressions of displeasure over Shaffer's in-ternal union activities. This annoyance was manifested re-peatedly in the vicinity of the polls on election day by or-ders to "lay off" (which Shaffer ignored), culminating inthe warning from Hernandez, Shaffer's particular betenoire, that "you are going to sing for a job now." Evenmore specifically, Zito told Shaffer in June that he hadbeen "ordered" not to give Shaffer a permit for Simpsonbecause of Shaffer's unseemly campaign behavior. I do notcredit Zito's denial of this because it ties in with his evasiveand absolutely absurd denial that he even knew ofShaffer's opposition to Hernandez at the time.'Zito's account of what he did tell Shaffer on that occa-sion is equally incredible for another reason. According tohim, he told Shaffer that other men with similar qualifica-tions had been out of work longer than he but that "thebasic reason" for denying Shaffer's referral was that Simp-son had not asked for a man but only for Shaffer: and hetestified further that he thereafter expressed the same posi-tion on Shaffer's appeals to both the local executive boardand the general membership. The difficulty with this is thatRecording Secretary Hayes (who could not recall whatZito told the executive board) corroborated Shaffer's testi-mony that Zito's only explanation to the membership forrejecting Simpson's request was Shaffer's comparativelyshorter period of unemployment. Moreover. Hayes, in tes-tifying that length of time out of work is the determiningfactor in the Union's policy, nowhere mentioned any re-quirement on the part of an employer to request "a man"rather than a named individual.'8The record does not disclose a single individual (otherthan Shaffer) whose referral was denied solely or evenchiefly because the employer had failed to request "aman." Indeed, the totality of the evidence, including Zito'sown testimony listing the cases in which such an allegedpolicy was purportedly applied. shows the opposite.'9True,7 Indeed, his initial lestimons as tol his unaw areness iof Shaffer's po,itlonwas in the present tense.8 His own request for referral evinces a lack of knowledge of such arequirement And a similar unawareness on the part of Business Agent Ma-tienzo is manifested bs Shaffer's undenied testimon, that he transmitted(evidently without balking) Shaffer's request tn Zito for the permit in June.1 Consonant with the evidence is reason If the faillure (t request "a man"constituted a "basic" defect, there was no ioccasion whale'er to inquire Intothe comparative unemployment histors in ans of the cases mentlined Yetthe inquir? was undertaken in all Perhaps even more to the poinl. Zitothe universe of selection must be known to whoever de-termines the choice. And in some cases it may be essentialfor this purpose to specify the nature of the job.20But in noinstance can the "basic" defect in the request, as Zito putit, be the failure to ask for a man: identification of the jobis only ancillary to resolution of the truly basic question ofwho in the universe was out of work the longest. In caseslike the instant one, where Zito was fully aware of the kindof work involved, Simpson's request surely sufficed. Zitohimself testified that he told Shaffer in June that "otherguys were out of work much longer than him who couldalso qualify." I am unable to perceive how he could havereached this conclusion without knowing the relevant ri-vals. And nothing in the record suggests that such knowl-edge diminished by September when lo! Al Shaffer's nameled all the rest. Zito conceded at one point in his testimonythat "maybe it sounds screwy" to insist on a request for "amechanic" in such circumstances. but suggested it is man-dated by the contract, presumably by the provision quotedsupra. I find no such meaningless requirement. 2Further detracting from the validity of Respondent's po-sition is the incredible explanation given by Zito as to thecircumstances surrounding the Birk offer. If, as he testified,he had already arranged for the permit for Birk prior to theSeptember 17 membership meeting, it passes reason that hewould have failed to mention it at the meeting or at least inhis conversation with Shaffer immediately after the meet-ing: 22 and if, as Zito testified, he had specifically ruled outSimpson in that conversation without naming an employerShaffer would be sent to, it is equally strange that Shafferdid not raise the question himself. Moreover, if Zito werecredited as to this, then the preparation of the permit was adeparture from the standard practice of preparing one onlyafter ascertaining the employee's desire for the particularjob. Not only was Zito's action premature in this respectbut it was taken despite his knowledge that for monthsShaffer's repeatedly expressed interest in employment hadbeen confined to Simpson. And the reason Zito gave fornot notifying Shaffer earlier conflicted with McIntyre's tes-timony.But the ultimate unreality was Zito's continued insis-tence on the request for "a man" even by way of settlementof the instant charge. At that point. requesting "a man"served no rational purpose at all. Since Shaffer was to besent in response to the call, no question of comparison withother employees, mechanics, men, or whatever, was in-volved. In all the circumstances I find that Respondentapparently knew In all the Identits of the respective competitors notwith-standing the alleged uniformly defectise nature of the requests.2" Htoevser. Brasen's testilmons as to his successful experience in request-ing men bs name suggest that Zito', vIrtualls unlimited range of discretionprovided a reads substitlute for such knowledge1 Nor. contrars to Respondent. is there an) inconsistence between theleadership's pledge to the electorate to provide for a fair distribution ofavailable work and honoring an emplosee's request for a specific individualwhen it is the lalter's turn for referral in anv event. The contention comesw ih palticularl ill grace In the context of a ssstem administered with suchflexlbhilit that at least one top official of the t nion confesses to a completelack of understanding of how decisions are reachedOf course, if Shaffer is credited a' to that conversation, he had ever3reason to behlieve that Zito had changed his mind and decided to send himtoi Simpso.n after all lsnce that hald been the subject of discussion at themeetling151 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained no firm condition to referral requiring identifi-cation of the needed skills, and that Respondent's insis-tence on it here was motivated by its desire to disciplineShaffer for his anti-Hernandez activity.Respondent's contention that "Shaffer was not a dissi-dent at all and was not considered as such" (Br. at 22) isbelied by the evidence recited supra. Respondent's briefgoes on to contend that Shaffer's opposition to Hernandez"had been a fact for years" and in this election his cam-paigning had been "confined to 4 or 5 shops," that he"continues to participate in the activities of Metcraft andto befriend the Union's leadership," and that he was onlyone of "[n]umerous" members who opposed the adminis-tration and who apparently escaped retribution. The factu-al recital above, however, shows that resentment againstShaffer was expressed by union leaders at the polls wherehe openly appealed directly to the voters as they preparedto cast their ballots. There is no evidence that any othermembers engaged in like activity and certainly none thatthey ignored similar pressures to desist or were subjected toany warning of reprisal such as emanated from Hernan-dez.23That Shaffer remained friendly (at least to some ex-tent) with Zito is not overly significant in view of my find-ing that Zito told Shaffer of orders not to refer him toSimpson and suggested President Colavito as the source ofclearance. It does not appear that Colavito was a friend ofShaffer's. Indeed, the opposite is indicated by the uncon-tradicted testimony that Colavito disapproved of Shaffer's"track record." Nor will past tolerance of unwanted butprotected behavior serve to immunize a respondent whochooses no longer to exercise self-restraint. WhetherShaffer's conduct in the 1976 election had exceeded previ-ous bounds or merely evidenced to Respondent a persis-tence reflecting intransigence, or whether the erosion ofRespondent's patience flowed from a change in its ownattitude, the fact is that Shaffer's anti-leadership activityhad rendered him persona non grata, and that this resultedin his denial of referral to Simpson in violation of Section8(b)(1)(A) and (2) of the Act.2. ProcedureRespondent contends that the issuance of a complaintafter a settlement had been reached violated 5 U.S.C. Sec.554(c)(1) as well as Section 102.51 of the Board's Rules andRegulations and Section 101.7 of its Statements of Proce-dure.24and constituted "[s]uch an arbitrary and unjustifia-ble action" as to require dismissal of the complaint. I dis-agree.The relevant U.S. Code provision reads as follows:(c) The agency shall give all interested parties the op-portunity for-(I) the submission and consideration of facts, argu-ments, offers of settlement, or proposals of adjust-ment when time, the nature of the proceeding, andthe public interest permit ..2523 In any event the cases are legion that a respondent (emlployer or labororganization) need not punish all participants in a protected acilvitS Inorder to permit a finding of unlawful discrimination In respect to one iormore.2'29 C.F.R. Secs. 102.51 and 101.7.The substance of this requirement is incorporated in theabove-numbered sections of the Board's Rules and Regula-tions and its Statements of Procedure, the former in respectto "any stage of a proceeding prior to hearing," and thelatter "[blefore any complaint is issued or other formal ac-tion taken." Section 101.7, moreover, goes on to state:The regional office provides Board-prepared forms forsuch settlement agreements, as well as printed noticesfor posting by the respondent. These agreements,which are subject to the approval of the regional direc-tor, provide for an appeal to the general counsel ...by a complainant who will not join in a settlement oradjustment deemed adequate by the regional director.Proof of compliance is obtained by the regional direc-tor before the case is closed. If the respondent fails toperform his obligations under the informal agreement,the regional director may determine to institute formalproceedings.In addition, Section 101.9 of the Statements of Procedureprovides for further opportunity for settlement "at everystage" notwithstanding "formal proceedings have begun,"detailing the distinctions between "formal" and "informal"settlement agreements: 26 the right of the Charging Partybetween issuance of complaint and opening of hearing toobject to any proposed agreement and to appeal from anyagreement approved by the Regional Director: and theright of any party between the opening of the hearing andissuance of the Administrative Law Judge's decision to ob-ject to any proposed agreement and to appeal to the Boardfrom the judge's acceptance or rejection thereof.The gravamen of Respondent's accusation, as expressedin its brief, is:At the initiative of the Board agent investigating thecharges, the parties entered into an informal agree-ment that Shaffer would be referred to Simpson upona proper request in exchange for Shaffer's withdrawalof the charge. Although Shaffer executed a withdrawalform, and the Union committed no unlawful actsthereafter, nevertheless, after advising Local 455 thatthe case was settled, the Region issued the instantcomplaint, thereby rendering the settlement process anullity.Respondent's counsel are too well versed in Board pro-ceedings to be deemed to have been euchred here. Theyknow better, e.g., than to claim that the parties had "en-tered into an informal agreement" save in an utterly infor-mal sense. Certainly there was no "informal agreement," asthat term of art is used in the Board's Statements of Proce-dure. Respondent does not claim the existence of a writingof any kind, much less the "Board-prepared forms" and"printed notices" mentioned in Section 101.7. Nor does the' Originanll Sec. 5sb)(l) of the Adniinistratise Procedure Act. the soledifference being that the intioductory sword of the subordinate clause in thepresent codifica;ion is "when" rather than "where." Respondent's quotationof tile staiutor¥ language in its brief nmitted the subordinate clause.f', Formal settlements require Board approval and order and, ordinarily,consent to the Board's application for a decree of enforcement in the appro-priate court of appeals.152 SHOPMEN'S I.OCAI UNION NO. 455evidence establish that even the tentative parol under-standing with Blyer ever gained the approval of the Re-gional Director. Moreover. I am far from satisfied that "theUnion committed no unlawful acts" after Shaffer's execu-tion of the withdrawal form, for I am inclined to creditBrasen's testimony that he complied with Respondent's in-sistence on the request for a man on that occasion. Asagainst Brasen's straightforward account 2 is Zito's testi-mony that Blyer called to report the agreement and to saythat Brasen would call and ask for a man, but that Brasen'scall was just to say he had no work. and that Bler calledagain to say that Brasen had told him that he had no workand "that he's not going to be able to call for Shaffer."Quite apart from the unlikelihood of Brasen's calling onlyto say he was unable to hire anxone. the sequence ofevents, as reconstructed bv Zito, seems inherently incredi-ble. It necessarily implies that in the short space of timeinvolved, Brasen first acquiesced in Blyer's suggestion. soinformed Shaffer, and then almost immediately spoke withBlyer again to say he was not hiring. Moreover, it indicatesthat Brasen confided to Zito his inability to hire before soadvising Blyer; or, alternatively. it has Brasen calling Zitoto give him information which he had already imparted toBlyer and would certainly have expected Blyer to transmitto Zito.But even assuming the truth of Zito's account in thisrespect, i.e., that Respondent did not dishonor its under-taking, so that Shaffer's inability to go to work for Simpsonat that point was entirely due to the absence of a need forhim, there has been no failure to accord Respondent therequired opportunity to submit a proposed settlement forconsideration. The requirement. it must be remembered, issubject to the qualification that "time. the nature of theproceeding, and the public interest permit." Neither theU.S. Code provision nor the Board's rules "require ItheBoard) to settle informally' all cases which the parties desireto settle." Attornevy General's Manual on the AdrininisratieProcedure Act (1947), 48. In particular, agencies are notrequired "to deter formal proceedings indefinitely." Ite at49. Whether the non-fulfillment of the essential conditionmotivating Shaffer's initial acceptance of the settlement re-sulted from any act or default on Respondent's part oronly from Simpson's inability to perform, it was certainlynot contemplated by either Blyer or Shaffer (if indeed itwas by Respondent) that all parties would be bound bv asettlement rendered impossible of performance prior to itsimplementation by a supervening cutback in work. Wheth-er Shaffer's hire by Simpson be deemed a condition im-plied in fact or only a constructive condition in traditionalcontract terms, it was the sine qua non of the tentative ar-rangement. He received no other benefit or consideration,and Respondent offered none between the time of its noti-fication by Blyer of the failure of the condition and theissuance of the complaint. Nor did Respondent make analternative offer of any kind thereafter despite the opportu-nity presented by Section 101.9 of the Board's StatementsAlthough Shaffer had difficult\ reca:lill hi exac; t conllri .tll t iiIhBrasen, his lestimnon\ Ihait Brasel siaid he I t S giTrla ti0 .Ilk for hilil S quiileconsistent with Brawen', that he did a;k for him purlli.nt I IhiT tcl III. of thearrangement.of Procedure. Instead. Respondent was content to sit back.never raising the instant point as such until it filed its brief.Even its presentation of the evidence relating to the settle-ment was made by way of defense to the allegation in para-graph 13 of the complaint of a continued refusal to refersince September rather than as supporting the instant claimof lack of opportunity to settle. Zito can hardly be creditedin his testimony (Br. at 18) "that he continued to believethat the matter was settled, and that he expected that theCompany would request a man." How long did he believeShaffer would be willing or should be required to wait?Save for brief interim employment, Shaffer had alreadybeen out of work about 2 sears. By Mcintyre's own testi-monN, job opportunities had been declining since October1974, and he estimated the average number of employers'requests at one or two a week. and "Some weeks we don'tget an).On the basis of the foregoing, I am unable to concludethat "time. the nature of the proceeding. and the publicinterest" permitted the Agency to provide any opportunityfor settlement proposals beyond that already available,which Respondent has chosen not to invoke.28'(ON( I t SIONS Of LAWI. Allied Building Metal Industries, Inc., and its em-ploxer members. including Simpson Metal Industries. Inc.,are engaged in commerce within the meaning of Section2(6) and (7) of the Act2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(b)(1)(A) and (2) ofthe Act by failing and refusing to issue Albert Shaffer awork permit for referral to Simpson Metal Industries, Inc.,since September 20, 1976.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TItiF R uMFwEYIn order to remedy the unfair labor practices foundherein, my recommended Order will require Respondent tocease and desist therefrom and, because discrimination inrespect to job rights goes to the heart of the Act, fromviolating the Act in any other manner. Moreover, in orderto effectuate the policies of the Act. I shall recommend thatRespondent be required to notify Simpson in writing, witha copy to Shaffer. that it is ready to refer Shaffer for em-ployment there as a structural mechanic upon Simpson's-Neither of the tio cas ie cited in Respondent's brief supports its posi-trin here I1I Rhh Ianlutl, urini ( ,npan. 82 NI.RB 338 1949). where noorpprtunls for seteimenlt in1 respect to certa;in discriminaiees had beenaiffrded the respondent prio r to csmpliint, the Board found sufficient the-Adminlstrautie ui .il udge's offer of such in opportunlts upon motion todismiss hbefor the rpenling of the hearing As indicated iuprau Respondenthere, neither i,, ,1it anu er. nor at Ihe oulset of the hearing, nor even In itsmlOtii, l i, dliti. ml a i e 1inlCslui,,ll of (;eneral (ounsel's cae-in-chief or Inits fin itultm.lnatiorl it the hearing. raised this defense Nor as shown. did it;it ; In nime request a1n opporliun it i make an offer other than that hishh.il beenl oeitaCkeni b e,.ents In fits respect. the case Indeed resembles theother .cae cited hb Reponlldenl fhlt i1h i) held the union nlot It, habe beendenllled t1he rclqinmi Cl e e lttleitcrll pporlriillts Intctrr ,olmndi Ipiogralphl-ii[I In (erap.lu, 4ris 1,eagmI 87' NI RB 121", 1224 1949153 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest for Shaffer, and so to refer Shaffer upon such re-quest; 29 and that Respondent be required to make Shafferwhole for any loss of earnings suffered by reason of thediscrimination against him by payment of a sum of moneyequal to that which he would have earned since September20, 1976, in the absence of the discrimination found, lessnet earnings during such period, together with interestthereon to be computed in the manner prescribed in F. WWoolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).3°Upon the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER 3'Respondent Shopmen's Local Union No. 455, Interna-tional Association of Bridge, Structural and OrnamentalIron Workers, AFL-CIO, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Causing or attempting to cause Simpson Metal In-dustries, Inc., or any other employer to fail or refuse toemploy Albert Shaffer as a structural mechanic by discrim-inatorily declining to refer to clear him for employmentwith said employer because of his union or other protectedconcerted activity.9 In view of Shaffer's heart condition, satisfaction of this obligation willnot be accomplished by an offer of which Shaffer's health will not permithim to avail himself: in such event Shaffer will retain his rights hereunderuntil he is available.3°See, generally, Isis Plumbing & Heating (o., 138 NI.RB 716 (1962)3i In the event no exceptions are filed as provided bN Sec. 02 46 of theRules and Regulations of the National labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(b) In any other manner restraining or coercing any em-ployees in the exercise of their rights guaranteed by Section7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Notify Simpson Metal Industries, Inc., in writing,with copy to Shaffer, that it is ready to refer Albert Shafferfor employment as a structural mechanic at Simpson uponSimpson's request for Shaffer.(b) Refer or clear Albert Shaffer for employment as astructural mechanic at Simpson Metal Industries, Inc., im-mediately upon request for Shaffer by Simpson.(c) Make whole Albert Shaffer for any loss of pay suf-fered by him by reason of the discrimination against him inthe manner set forth in the section of this decision entitled"The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all rec-ords necessary to analyze and compute the amount ofbackpay due hereunder.(c) Post at its offices, hiring halls, and meeting places,copies of the attached notice marked "Appendix." 3 Cop-ies of said notice, on forms provided by the Regional Di-rector of Region 29, after being duly signed by an author-ized representative of Respondent, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(f) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12 In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."154